Citation Nr: 0822623	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, 
also claimed as high lipid cholesterol test results.  

2.  Entitlement to service connection for a chronic skin 
disorder.  

3.  Entitlement to service connection for chronic sinusitis.  

4.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the service-connected 
bilateral flatfeet disorder.  

5.  Entitlement to service connection for a left elbow spur.  

6.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for hyperlipidemia, bilateral knee pain, cervical strain, a 
left elbow condition, skin condition, and sinus condition.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Hyperlipidemia is not a disability for VA compensation 
purposes.  

3.  Competent evidence of a nexus between a chronic skin 
disorder and service is not of record.

4.  Competent evidence of a current diagnosis of chronic 
sinusitis is not of record.

5.  There is no competent evidence that the veteran has a 
chronic bilateral knee disorder as a result of his service-
connected bilateral flatfeet disorder.

6.  Competent evidence of a current diagnosis of a left elbow 
spur is not of record.


CONCLUSIONS OF LAW

1.  Hyperlipidemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

4.  A chronic bilateral knee disorder was not incurred in or 
aggravated by the veteran's active military service, nor is 
it secondary to the veteran's service-connected bilateral 
flatfeet disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

5.  A left elbow spur was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service-connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52744 (2006).  The amendment sets forth 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hyperlipidemia  

The veteran testified during the May 2008 hearing that his 
triglyceride levels have increased, which has resulted in him 
having high cholesterol and being placed on prescribed 
medication.  He asserts that service connection is warranted 
for his hyperlipidemia, also claimed as high lipid 
cholesterol test results.  

Service treatment records indicate no increased cholesterol 
or triglyceride findings.  High levels of triglycerides were 
noted in August 1999 and May 2005 private treatment records, 
and in May 2005, the veteran was placed on Niacin, a lipid 
lowering medication.  

Hyperlipidemia or elevated lipids (fats) in the bloodstream, 
however, is not a disability for which VA compensation 
benefits are payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  It is also pertinent to note that the term 
"disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
case, there is no indication that the veteran's hypelipidemia 
is manifested by any such impairment.  

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hyperlipidemia.  There are no symptoms, clinical findings, 
or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.  

The veteran has presented no competent medical evidence to 
the contrary.  His assertion that elevated lipids in the 
bloodstream is itself a disability is not competent medical 
evidence because, as a layman, he is not competent to give an 
opinion as to whether a laboratory finding constitutes a 
disease or disability, or is the manifestation of such, for 
VA compensation purposes.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As elevated lipids in the bloodstream are laboratory results 
and do not represent a disability in and of itself, the Board 
finds that service connection for hyperlipidemia must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007); 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996); Allen, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

B.  Chronic Skin Disorder

The veteran explained during the May 2008 hearing that he was 
treated for a heat rash during his active military service, 
and since that time has developed a skin condition which is 
attributable to his service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a chronic skin disorder.  The 
veteran is competent to allege that he incurred a heat rash 
while in service; however, his assertions are not credible.  
The veteran's statements are inconsistent with the objective 
evidence of record.  Service treatment records reflect no 
complaints or treatment for a heat rash.  Additionally, the 
veteran's April 2002 report of medical examination prior to 
discharge is silent for such complaints of a skin disorder, 
and the examination report reflected no skin or lymphatics 
abnormalities.  

Post service treatment records dated May 2004 reflect 
complaints and treatment for multiple papules on the 
veteran's upper and lower extremities which have been present 
for the past "three years."  Inspection of the face, neck, 
chest, back, and upper and lower extremities revealed 
multiple pink follicular keratotic papules on his upper 
lateral arms and upper lateral thighs.  He was diagnosed with 
keratosis pilaris on the upper arms and upper legs.  The 
veteran was requested to purchase an over-the-counter cream 
until the condition resolved.  

Based upon the evidence in the claims file, the first time 
the veteran's chronic skin disorder is shown is in a May 2004 
private treatment record, which is many years following the 
veteran's discharge from service.  That report and other post 
service reports do not attribute his chronic skin condition 
to service.

The Board acknowledges that the veteran has contended, in 
essence, that his chronic skin disorder has existed since his 
military service.  The veteran is also competent to state 
that he incurred a heat rash during service.  Additionally, 
the Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of his current chronic skin disorder being 
caused by an event or injury during his military service or 
immediately thereafter.  In this regard the Board also notes 
that the absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (holding that negative 
evidence means that "which tends to disprove the existence 
of an alleged fact").  Moreover, in Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the Court held that "evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service."  Id. at 1333.  Given the negative service 
treatment records, the absence of complaint or treatment 
until many years after service, and the absence of any 
medical evidence showing continuity of symptomatology, the 
Board finds that the evidence weighs against the veteran's 
claim.  See Voerth v. West, 13 Vet. App. 117, 120- 21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disabilities and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  Thus, there is no competent medical evidence 
of complaints in service, continuity of symptomatology since 
service, or of evidence that relates the veteran's chronic 
skin disorder to his military service.  Without evidence of a 
nexus between the veteran's military service and his chronic 
skin disorder, service connection must be denied.

To support his claim for compensation benefits, the veteran 
submitted a December 2003 private medical statement by T.L., 
M.D.  Dr. T.L. stated that the veteran developed a rash on 
his arms, trunk, and thighs during the veteran's deployment 
to Antarctica in 2000 to 2001.  While the Board acknowledges, 
Dr. T.L.'s assertion, there is, however, no indication that 
the physician based his statement on anything other than a 
subjective history provided by the veteran.  The Board may 
disregard medical opinions based only on subjective history 
if the conclusions reached in such opinions are unfounded by 
the evidence of record.  See generally Boggs v. West 11 Vet. 
App. 334 (1998).  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board is cognizant of recent decisions of the Court in 
this area, such as Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), wherein the Court held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the veteran.  Rather, the critical question is 
whether that history was accurate.  See also, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  

The Board finds that there is no indication that the 
supportive medical statement was based upon a review of the 
record.  The medical statement does not state whether the 
veteran's service treatment records (which are negative) were 
reviewed by the physician, and the opinion does not provide 
any rationale as to the evidentiary gap between the veteran's 
period of service and the initial findings of a chronic skin 
disorder in 2004.  More importantly, Dr. T.L. does not 
specifically attribute the veteran's current skin disability 
to the claimed in-service "rash on his arms, trunk, and 
thighs".  Under these circumstances, the December 2003 
opinion carries little, if any, probative weight.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
premised on unsubstantiated account is of no probative value 
and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not 
bound to accept doctor's opinion based exclusively on 
claimant's recitations).  

The Board is aware of the veteran's contentions that his 
chronic skin disorder is somehow etiologically related to 
service.  However, competent medical evidence is required in 
order to grant service connection for the claim.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a chronic skin disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Chronic Sinusitis

During the May 2008 hearing, the veteran testified that his 
sinus problems originated during his military service.  He 
explained that he developed "bleeding sinuses" when he was 
deployed in Antarctica, which continued after being 
discharged from service.  The veteran contends that his 
sinusitis is attributable to his active military service.  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for sinusitis.  The Board notes 
that service treatment records reflect complaints and 
treatment for a sinus condition.  In November 1997, the 
veteran reported to sick call with complaints of ongoing 
sinus congestion for the past two months.  Thereafter, the 
veteran indicated on his April 2002 report of medical history 
as having or having had sinusitis.  It was noted that the 
veteran had a history of sinusitis since high school due to 
swimming.  The physician noted there was no sequelae or 
current treatment, and clinical evaluation of the sinuses 
during the April 2002 examination was normal.  Nonetheless, 
the probative and persuasive evidence of record still does 
not support the veteran's claim.

In fact, the probative and persuasive evidence does not show 
that the veteran has a current diagnosis of sinusitis.  A 
sinus computerized tomography (CT) scan taken in September 
2002 revealed a retention cyst in the left maxillary sinus 
with otherwise normal sinuses.  The September 2002 private 
treatment record noted that the veteran has no evidence of an 
allergic disease and does not have chronic sinusitis.  A 
general VA examination conducted in July 2003 indicated that 
x-rays revealed no obvious sinusitis.  Additionally, the 
December 2003 private medical statement by Dr. T.L. and an 
August 2003 private treatment record both note the veteran's 
recurrent nosebleeds from 2000 to 2001, as well as "allergic 
shiners," but do not contain a diagnosis of sinusitis.  As 
the Court recently held, a claimant has a "current 
disability" for purposes of establishing service connection 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Such circumstances 
are not present in this case.  In light of the foregoing 
evidence, the Board finds that the veteran has not brought 
forth competent evidence from a medical professional of a 
current disability and service connection cannot be granted 
for such disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Even though the veteran stated during the May 2008 hearing 
that he has had sinusitis since his military service, there 
is no competent medical evidence in the claims file that the 
veteran currently has sinusitis.  The veteran is not 
competent to provide a diagnosis of sinusitis and 
etiologically relate the disorder to his military service, as 
the evidence does not show that he has the requisite 
knowledge of medical principles that would permit him to 
render opinions regarding matters involving medical diagnoses 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

This facts of this case differ from those in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, it 
was held that lay evidence can be competent to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession).  Here, the contemporaneous post 
service treatment records contain no diagnosis of sinusitis 
or a sinus condition, and the veteran's lay testimony, 
without supporting documentation, cannot serve as probative 
evidence to contradict the competent, credible medical 
evidence of record.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for chronic sinusitis, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
at 55.  

D.  Left Elbow Spur and Bilateral Knee Disorder

The veteran asserts that his current bilateral knee disorder 
is attributable to his service-connected bilateral flatfeet 
disorder because of his altered gait.  He also contends that 
the repeated use of certain tools while serving as a mechanic 
during his active service caused his left elbow condition.  
Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left elbow spur and 
bilateral knee disorder.  In regards to the veteran's claim 
for a bilateral knee disorder, in order for service 
connection to be granted on a secondary basis, three elements 
must be present:  a current disability, a service-connected 
disability, and a medical nexus.  Here, there is no competent 
evidence of a current bilateral knee disability.  VA 
outpatient treatment records from September 2004 to April 
2005 note mild but chronic bilateral knee pain and list mild 
but chronic bilateral knee pain as a diagnosis.  
Additionally, March 2005 private treatment records also 
reflect a diagnosis of bilateral knee pain.  Similarly, 
although the veteran underwent treatment for a left elbow 
osteophyte in January 2002 during his active service, post 
service treatment records in March 2004 note left elbow 
aching complaints for the past one and a half years, with a 
diagnosis of left elbow pain with an unknown etiology.  

While the veteran was diagnosed with mild but chronic 
bilateral knee pain and left elbow pain, pain is not 
analogous to disability.  A symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the symptoms of a right foot and left 
elbow conditions can be attributed, there is no basis to find 
right foot and left elbow conditions for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Board is aware of the veteran's contentions that his 
bilateral knee pain and claimed left elbow spur are somehow 
etiologically related to service; however, competent medical 
evidence is required in this regard.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a left elbow spur and bilateral 
knee pain, claimed as secondary to the service-connected 
bilateral flatfeet disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2003 and February 2005 letters sent to 
the veteran.  In the letters, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  
In the present appeal, a March 2006 letter to the veteran 
included the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from May 
2004 to March 2005, and private treatment records from 
September 2001 to December 2004.    

Although an examination or an opinion was not obtained in 
connection with the veteran's claims on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability regarding his claims for 
hyperlipidemia, a claimed left elbow spur, chronic sinusitis, 
and a bilateral knee disorder, although he was advised to 
submit or identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
disabilities relating to service and no competent evidence of 
current disabilities for hyperlipidemia, claimed left elbow 
spur, chronic sinusitis, or bilateral knee pain.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the veteran's skin disorder, the outcome of 
the claim of service connection hinges on what occurred, or 
more precisely what did not occur, during service.  In the 
absence of evidence of in-service disease or injury, referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5Vet. App. 458, 461 (1993).

The facts of this skin disorder claim are different than the 
facts in Charles. Significantly, in this case there is no 
objective evidence of in-service disease or injury.  Under 
the circumstances presented in this case, a remand ordering a 
medical examination would serve no useful purpose. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

Entitlement to service connection for hyperlipidemia, also 
claimed as high lipid cholesterol test results is denied.  

Entitlement to service connection for a chronic skin disorder 
is denied.  

Entitlement to service connection for chronic sinusitis is 
denied.  

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the service-connected 
bilateral flatfeet disorder is denied.  

Entitlement to service connection for a left elbow spur is 
denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a cervical 
spine disorder.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran testified during the May 2008 hearing that his 
current neck disorder is attributable to his work as a 
mechanic during his active military service.  He explained 
that the repeated use of tools and sometimes the improper use 
of tools caused his cervical spine disorder.  

Review of the veteran's service treatment records reflects 
complaints and treatment for a neck condition.  In August 
2001, the veteran reported to sick call for complaints of a 
left side neck spasm.  It was noted that the veteran had a 
past history of spasms.  The veteran was diagnosed with a 
neck spasm, prescribed medication, and requested to apply 
heat to the neck spasm.  Upon discharge, the veteran reported 
on his April 2002 report of medical history as having or had 
painful shoulder, elbow, or wrist; swollen or painful joints; 
and bone, joint, or other deformity.  After discharge from 
service, post service treatment records show treatment for a 
cervical strain.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of her 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
cervical spine disorder was due to any disorder or event from 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, the case is REMANDED for the following action:  

1.  Afford the veteran a VA examination 
to determine whether there is a causal 
nexus between his cervical spine disorder 
and his military service.  All indicated 
tests and studies should be conducted, 
and all findings described in detail.  
The claims file must be made available to 
the examiner for review.  The examiner 
must identify any current disability 
related to his cervical spine, and for 
any disability present, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the veteran's 
current disability is related to his 
active military service.  If there is no 
disability present, the examiner should 
state so.  The rationale for any 
conclusion reached should be provided.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


